Citation Nr: 0332992	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an original rating higher than 0 percent for 
service-connected hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 decision by the RO in Providence, 
Rhode Island which, in pertinent part, granted service 
connection and a noncompensable rating for hearing loss of 
the right ear; the veteran appealed for a higher rating.  

In its February 2001 rating decision, the RO also denied 
service connection for hearing loss of the left ear.  The 
veteran filed a timely notice of disagreement, and a 
statement of the case regarding this issue was promulgated in 
February 2002.  However, as the veteran has not filed a 
substantive appeal with respect to this issue, and it has not 
been certified for appellate consideration, it is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002).
The veteran has also submitted a notice of disagreement with 
a December 1996 rating decision in which he was denied 
service connection for post-traumatic stress disorder.  The 
RO issued a statement of the case in January 1997, but there 
is no substantive appeal of record, and the issue has not 
been certified to the Board.  VA has taken no actions that 
would lead the veteran to believe that this issue is on 
appeal.  Therefore, the Board does not have jurisdiction to 
decide this issue.  VAOGCPREC 09-99; 64 Fed. Reg. 
52,376(1999) (holding that the Board has jurisdiction to 
determine in the first instance that a substantive appeal has 
not been filed, but must provide prior notice when the issue 
is certified for appeal or the appellant is otherwise lead to 
believe that the issue is on appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is service connected for right ear hearing 
loss and has auditory acuity level IX in that ear; hearing in 
the left ear is non-service-connected and is considered to be 
normal.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
1160 (West 2002 & Supp. 2003); 38 C.F.R. § 4.85, Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2002).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Under the VCAA, VA is required to notify claimants of the 
evidence needed to substantiate their claims, of the evidence 
they are responsible for obtaining, and of what evidence VA 
will undertake to obtain.  The RO provided this notice in a 
letter dated in April 2002.  This letter incorrectly notified 
the veteran that he had 60 days to submit evidence needed to 
substantiate his claim.  Under applicable law he had one year 
from the date of the notice to submit additional evidence.  
Paralyzed Veterans of America v. Secretary, 345 F.3d 1334 
(Fed. Cir. 2003).  However, the veteran has demonstrated that 
he did not feel constrained by the 60-day time limit.  The 
veteran submitted additional evidence that was received in 
July 2002, and reported the results of a conversation with a 
VA audiologist in September 2002.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  As no additional evidence has been identified by 
the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under these circumstances, the Board finds that there is no 
reasonable possibility that further assistance could aid the 
veteran in substantiating his claim.  The Board will proceed 
with the veteran's appeal.

Factual Background

Private audiometric testing performed by Northeast Ear Nose 
and Throat in April 1999 revealed that the veteran had 
moderate to severe sensorineural hearing loss in the right 
ear, and mild to severe sloping sensorineural hearing loss in 
the left ear.  Word recognition tests were 16 percent correct 
in the right ear and 100 percent in the left ear.

VA audiometric testing performed in October 2000 revealed 
that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
70
80
80
75
76
LEFT
30
30
50
55
41

The veteran's speech discrimination score on the Maryland CNC 
word list was 36 percent in the right ear and of 100 percent 
in the left ear.  The diagnosis was moderate to severe 
sensorineural hearing loss in the right ear, and mild to 
moderate sensorineural hearing loss in the left ear.

In a February 2001 decision, the RO granted service 
connection for hearing loss of the right ear, with a 0 
percent rating, effective March 9, 2000.

A July 2001 private outpatient treatment record from 
Northeast Ear Nose and Throat reflects that the veteran was 
seen for evaluation of his ears and hearing.  Audiometric 
testing revealed asymmetrical sensorineural hearing loss 
which had remained stable since April 1999.  Speech reception 
thresholds were at 85 and 25 in the right and left ears 
respectively.  Speech discrimination was at 16 percent and 
100 percent in the right and left ears respectively.  

The examiner indicated that the veteran did not have any 
functional hearing in his right ear and was dependent solely 
on his left ear to hear.  The examiner recommended that the 
veteran wear his left-sided hearing aid rather than his 
right-sided hearing aid.

By letter dated in August 2001, the veteran's employer 
reported that the veteran was employed there despite vision 
and hearing limitations that would be unacceptable to most 
employers.

By a letter received in August 2001, the veteran reported 
that he had always had difficulty obtaining employment due to 
his hearing loss, and that as a result he had been forced to 
stay in an unsatisfactory low-paying job.  He asserted that 
the speech discrimination score found by his private 
physician was more accurate than that found by the VA 
examiner.  

The veteran reiterated this assertion in a March 2002 
statement, and contended that a 10 percent rating should be 
assigned for his hearing loss of the right ear as he had a 
pure tone decibel loss of 76 and a speech discrimination 
score of 16 percent.

VA audiometric testing performed in May 2002 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
70
75
85
85
79
LEFT
25
30
55
70
45

The veteran's speech discrimination score on the Maryland CNC 
word list was 42 percent in the right ear and 98 percent in 
the left ear.  The diagnosis was severe sensorineural hearing 
loss in the right ear, and mild to severe sensorineural 
hearing loss in the left ear.

In a June 2002 addendum, the VA examiner who performed the 
May 2002 examination indicated that the veteran's speech 
discrimination score of 42 percent in the right ear was 
consistent with his severe sensorineural hearing loss, and 
was completed using Maryland CNC word lists.  She noted that 
it was unclear what list was used during the veteran's 
private audiological examination, or whether it was performed 
using monitored live voice or recording.  She indicated that 
speech discrimination scores of 16 percent and 42 percent 
were each considered poor.  She concluded that it was 
impossible to compare scores of different presentation 
methods or different word lists.

By a letter dated in June 2002, an audiologist from Hearing 
Health Associates noted that the veteran was examined by an 
audiologist in April 1999 and July 2001, and was diagnosed 
with asymmetric sensorineural hearing loss, stable since 
April 1999.  She indicated that the veteran had a moderate to 
moderately-severe sensorineural hearing loss in the right ear 
from 250 hertz to 8000 hertz.  She stated that speech 
discrimination scores were determined by using the "Auditec 
of Saint Loius CID Auditory Test W-22 list" [sic] and the 
results were 16 percent in the right ear and 100 percent in 
the left ear.

In a July 2002 addendum, the VA examiner who performed the 
May 2002 examination indicated that the veteran's private 
examiner had used a different word list from the Maryland CNC 
list used by VA.  She stated that audiology was not an exact 
science, and that it was possible to obtain different results 
from day to day, and results could be affected by multiple 
factors.  She reiterated that both a speech discrimination 
score of 42 percent and a score of 16 percent were considered 
"poor word understanding".

In September 2002, the RO received a statement from the 
veteran in which he related that he had contacted nine 
medical professionals in an unsuccessful attempt to obtain an 
independent medical examination using the Maryland CNC test.  
He said that all of the professionals opined that it was 
unlikely that someone with his level of hearing loss could 
have a speech discrimination of 36 to 42 percent.  He 
contended that he had submitted competent medical evidence 
from licensed professionals proving that the severity of his 
condition warranted a compensable 10 percent evaluation.

By a statement dated in September 2002, the veteran's 
representative asserted that an extraschedular rating was 
warranted pursuant to 38 C.F.R. § 3.321.

Analysis

The veteran has appealed the RO decision assigning an initial 
noncompensable evaluation for his right ear hearing loss.  
Therefore, it must be determined whether the case warrants 
the assignment of separate ratings for the disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran contends that his service-connected hearing loss 
of the right ear is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Prior to December 6, 2002, a non-service connected hearing 
loss in one ear could be considered in evaluating hearing 
loss in a service-connected ear only if the hearing loss in 
both ears was total.  38 U.S.C.A. § 1160(a)(3) (West 2002).  
Effective December 6, 2002, where a veteran has deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of a service connected disability; and deafness in the 
other ear as the result of non-service connected disability 
not the result of willful misconduct, the disability will be 
evaluated as if the non-service connected disability were 
service connected.  38 U.S.C.A. § 1160(a)(3) (West Supp. 
2003).  

The most recent audiometry studies conducted in accordance 
with the requirements of 38 C.F.R. § 4.85, were conducted in 
May 2002 by VA and correlate to auditory acuity numeric 
designation IX in the right ear.  See 38 C.F.R. § 4.85, Table 
VI.  Similar findings were shown on VA examination in October 
2000.  This numeric designation would not warrant a 10 
percent evaluation.  Therefore, the non-service connected ear 
cannot be considered in evaluating the service-connected 
disability under either version of § 1160(a)(3).

The veteran's Level IX hearing loss in combination with the 
designation I for the left ear correspond to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII.  

The veteran contends that his correct speech discrimination 
score is 16 percent, as found by his private examiner, not 42 
percent, as found by the VA examiner, and that therefore the 
proper auditory acuity numeric designation for his right ear 
is XI.  However, governing regulation provides that an 
examination for hearing impairment for VA purposes must be 
based on Maryland CNC controlled speech discrimination test 
and a pure tone audiometry test.  As his private examinations 
were not performed using the Maryland CNC test, speech 
discrimination scores derived from those examinations may not 
be used.

In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
0 percent rating is warranted for hearing loss of the right 
ear.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected right ear 
hearing disability, as the Court indicated can be done in 
this type of case.  The currently assigned noncompensable 
rating was granted, effective from the date of service 
connection.  Upon reviewing the longitudinal record in this 
case, the Board finds that at no time has the veteran's 
disability met the criteria for a compensable rating.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  The veteran has 
reported that he has forgone some employment opportunities 
because of hearing and vision impairment.  However, he has 
not reported that his hearing disability interferes with his 
current employment.  The statement from his employer shows 
that he has been employed with that employer since November 
1989.  The employer, while opining that the veteran would not 
be able to meet the hearing and vision requirements of most 
employers, but did not report that the veteran's hearing loss 
caused any interference with his current employment.  In the 
absence of evidence that the hearing loss causes marked 
interference with employment or has required frequent periods 
of hospitalization, referral for consideration of an 
extraschedular rating is not warranted.

The preponderance of the evidence is against the grant of a 
compensable rating for right ear hearing loss at any time 
since the effective date of the grant of service connection.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An original rating higher than 0 percent for hearing loss of 
the right ear is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



